DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated April 16, 2021 in responding to the Office Action of December 16, 2020 provided in the rejection of all previous pending claims 1-12, 14-18, 20, 22, and 30.
Claims 1, 2, 7, 9, 12, and 16 have been amended.
No claims have been cancelled nor newly added.
Thus, claims 1-12, 14-18, 20, 22, and 30 are pending for examination.
Allowable Subject Matter
3.	Claims 1-12, 14-18, 20, 22, and 30 are allowed, which re-number as 1-20.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…transferring to the controller a bootloader updating programme packet provided outside of the controller and which comprises or can generate a bootloader updating file which comprises either a complete up-to-date second bootloader file or programme parts supplementing the first bootloader file  to form an up-to-date second bootloader file; - storing the bootloader updating file in the file storage area of the controller; - determining an amount of voltage available to the controller, and - in the case of a sufficient minimum voltage being available to the controller, writing the first bootloader storage area with the bootloader updating file from the file storage area, - 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-12, 14-18, 20, 22, and 30 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	KIM et al. (US 2012/0254599 A1) disclose the present invention relates to data update.  More particularly, the present invention relates to a Firmware Over-The-Air (FOTA) based data update method that enables a mobile terminal to stably update boot related files in a 
FOTA environment
	
Schroder et al. (US 2020/0326928 A1) disclose a method for updating a bootloader of a controller of a light. 
 
Farhi et al. (US 2015/0280471 A1) disclose an apparatus and method for updating a remote standalone firmware. 

Sohm (US 9372682 B2) discloses a method for programming and updating software statuses, especially firmware, of lighting bus users by means of update software. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192